                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

IN RE:                                         §
                                               §     CHAPTER 7
ORLY GENGER,                                   §
                                               §     CASE NO. 19-10926-TMD
         Debtor.                               §


                ORDER GRANTING MOTION FOR ORDER TO SHOW CAUSE

         Came on for consideration the Motion for Order to Show Cause (the “Motion”) filed by

Final Judgment Creditor and party in interest Sagi Genger. After considering the Motion, the

response, if any, the pleadings, the evidence, and the arguments of counsel, the Court will

GRANT the Motion in its entirety.

         Accordingly, IT IS THEREFORE ORDERED that Chapter 7 Trustee Ron Satija is

required to appear before this court on ___________ ___, 2019 at __:__ __.m. and show cause as

to why he should be allowed to retain conflicted counsel.

                                              ###



{01519/0001/00240500.1}                         1
SUBMITTED BY:

STREUSAND, LANDON, OZBURN & LEMMON, LLP
Sabrina L. Streusand
State Bar No. 11701700
streusand@slollp.com
Stephen W. Lemmon
State Bar No. 12194500
lemmon@slollp.com
1801 S. MoPac Expressway, Suite 320
Austin, Texas 78746
Telephone: (512) 236-9900
Facsimile: (512) 236-9904




{01519/0001/00240500.1}        2
